Exhibit Annual Servicer’s Certificate Provided by Nissan Motor Acceptance Corporation to Holders of Notes NISSAN MOTOR ACCEPTANCE CORPORATION OFFICER'S CERTIFICATE The undersigned, Jeffrey L. Edwards, Vice President, Operations of NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation (the “Company”), does hereby certify, in his capacity as such corporate officer, as follows: (1)the undersigned has caused a review of (i) the activities of the Company during the prior fiscal year of the Company ended March 31, 2008 (the “Reporting Period”), and ii) the Company’s performance under the Agreement (as defined below), to be conducted under his supervision; and (2)to the best of the undersigned’s knowledge, based upon such review, the Company has fulfilled in all material respects its obligations under the Agreement throughout the Reporting Period. This Officer’s Certificate is being furnished pursuant to Section 3.05 of the Amended and Restated Transfer and Servicing Agreement, dated as of October 15, 2003, by and among the Company, as servicer, Nissan Wholesale Receivables Corporation II, as transferor, and Nissan Master Owner Trust Receivables, as issuer (the “Agreement”). IN WITNESS WHEREOF, I have set my hand effective as of the 31st day of March, 2008. /s/ Jeffrey L.
